Citation Nr: 1816898	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to July 2002, and from December 2008 to October 2011.  The character of the Veteran's first period of service was upgraded by the Army Discharge Review Board in April 2006 from under other than honorable (OTH) conditions (in lieu of trial by court martial) to uncharacterized.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

1.  Asthma is attributable to service.


CONCLUSION OF LAW

1.  Asthma was incurred during wartime service.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for asthma is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from May 2001 to July 2002, and from December 2008 to October 2011.  She claims that she has asthma that had its onset during her first period of active service.  She further asserts that it was formally diagnosed during her second period of active service.  See, e.g., Correspondence, October 2013.

Regarding her first period of active service, a September 2001 service treatment record shows the Veteran complained of chronic shortness of breath while walking or running, and she reported that her nose was congested and that she felt as if she could not "get enough air." Environmental allergies was diagnosed.  Also, a prior June 2001 record shows diagnosed allergic rhinitis.  See STRs, received October 2013 at p.6-7 of 10.  

There is no record of complaint or treatment between the Veteran's first and second periods of active service.

During her second period of active service, a letter from Dr. G.R. of St. Luke's Pulmonary and Critical Care Associates shows that the Veteran was diagnosed in March 2010 with chronic obstructive asthma, and was prescribed Advair, ProAir, and Singulair.  See PTRs (Letter), October 2013.  A May 2010 Physical Profile record shows the Veteran was placed on a permanent physical profile due to asthma and stomach complications.  See STRs, received October 2013.  A December 2010 service treatment record shows the Veteran complained of shortness of breath, shortness of breath was diagnosed, and she was prescribed a Ventolin rescue inhaler.  See STRs, received August 2011 at p.54 of 61.  

Post-service, a May 2013 record from Premier Immediate Care shows a history of asthma, worse in spring, was noted, the Veteran complained of chest tightness, and asthma was diagnosed and she was prescribed Singulair and ProAir.  See PTRs, received October 2013.

The above medical evidence shows that the Veteran was first diagnosed with and treated for asthma during her second period of active service in 2010, and shows a current diagnosis of and treatment for asthma in 2013 during the period on appeal.  There is no evidence tending to suggest that the Veteran's present asthma is due to any intercurrent incident or disease.  Therefore, the Board will grant the claim.

The Board acknowledges that July 2013, December 2013, and January 2015 VA examiners all essentially opined that the Veteran's asthma is not related to her active service.  The Board however, finds that none of these opinions are adequate, and therefore that they have no probative value.  

The July 2013 VA examiner reasoned in part that the Veteran had a familial history of asthma, and that she did not endorse exposure to fumes or exhaust in service.  The Board notes, however, that a familial history, and a lack of exposure to environmental hazards, does not preclude a finding that the Veteran's asthma nonetheless had its onset during service (moreover, the Veteran has in fact reported exposure to fumes in motor pools).  The July 2013 VA examiner further reasoned that the Veteran's asthma was exercise-induced, which again, does not preclude service connection.  

The December 2013 VA examiner reasoned that the Veteran was never seen by a clinician during an "asthma attack," and that she was never prescribed any medications commonly used for asthma.  However, the Board notes that a record of treatment in the middle of an "asthma attack" is not required for a finding that the Veteran currently has asthma or has had asthma during the period on appeal.  The Board has no reason to question all of the records dated between 2010 and 2013 showing complaints of shortness of breath and diagnosed asthma.  Moreover, contrary to the December 2013 VA examiner's statement, the Veteran is in fact shown to have been prescribed Singulair and ProAir in May 2013 for her asthma.  

Finally, the January 2015 VA examiner's opinion was more narrowly framed - essentially that the Veteran's claimed asthma is not caused or aggravated by her allergic rhinitis she experienced in 2001 (and for which she is presently service-connected), reasoning that "there is no documented asthma diagnosis, and because history of congested nose and rhinitis possible allergies is neither sensitive nor specific for the diagnosis of asthma."  As shown above, however, the Veteran does have a documented diagnosis of asthma, as shown for example in the May 2013 Premier Immediate Care record, and as diagnosed by the July 2013 VA examiner (in-person examination), and the January 2015 VA examiner did not otherwise address whether the Veteran's asthma nevertheless had its onset during her first or second period of active service, regardless of her allergic rhinitis.  

Thus, none of these VA examiner's opinions are adequate upon which to base a claim.  While the Board has considered a possible remand for a new VA medical opinion, the Board ultimately finds it unnecessary as the evidence clearly shows that the Veteran has been diagnosed with and treated for asthma since 2010 - her second period of active service. 

As a final matter, the Board acknowledges that the Veteran's July 2011 separation examination report does not show asthma was noted, and her report of medical history shows she checked the box denying ever having experienced asthma or shortness of breath.  See STRs, received May 2013 at p.11 and 14 of 34.  While that may be so, the Board ultimately finds the Veteran's underlying records of medical treatment during that period of active service, and her May 2010 physical profile report, which clearly show asthma, to be more probative.  The Board adds that although asthma per se was not noted on the Veteran's separation examination report, the physician did note that the Veteran was on a permanent profile (which profile report shows it was for asthma and stomach issues).

Therefore, for the reasons explained above, the Board concludes that service connection is asthma is warranted.


ORDER

Entitlement to service connection for asthma is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


